 

 

Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

Ladies and Gentlemen:

 

1.          Subscription.  The undersigned (the “Purchaser”), intending to be
legally bound, hereby irrevocably agrees to purchase from Rackwise, Inc., a
Nevada corporation (the “Company”), the number of units (the “Units” or the “PPO
Units”) set forth on the signature page hereof at a purchase price of $10,000
per Unit (the “Purchase Price”)1. Each Unit consists of (i) $10,000 principal
amount of 12% Secured Convertible Promissory Notes of the Company (each a “Note”
and collectively the “Notes”), and (ii) eighty thousand (80,000) five (5) year
warrants (each, an “Investor Warrant” and collectively, the “Investor
Warrants”), each to purchase one (1) share of the Company’s common stock,
$0.0001 par value per share (the “Common Stock”), at an exercise price of $0.01
per share. The form of Note is annexed hereto as Exhibit A. The form of Investor
Warrant is annexed hereto as Exhibit B.

 

The Notes mature one year from the date of issuance and are convertible at any
time, in whole or in part, at the Purchaser’s option, into shares of Common
Stock at a price per share (the “Conversion Price”) equal to the lesser of (i)
$0.05 and (ii) 80% of the five (5) day VWAP immediately preceding the conversion
date. “VWAP” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a Trading Market (as defined below), the daily volume weighted average price
of the Common Stock for such date (or the nearest preceding date) on the Trading
Market on which the Common Stock is then listed or quoted as reported by
Bloomberg L.P. (based on a Trading Day from 9:30 a.m. (New York City time) to
4:00 p.m. (New York City time)), (b) if the OTC Bulletin Board is not a Trading
Market, the volume weighted average price of the Common Stock for such date (or
the nearest preceding date) on the OTC Bulletin Board, (c) if the Common Stock
is not then listed or quoted for trading on the OTC Bulletin Board and if prices
for the Common Stock are then reported in the “Pink Sheets” published by Pink
OTC Markets, Inc. (or a similar organization or agency succeeding to its
functions of reporting prices), the most recent bid price per share of the
Common Stock so reported, or (d) in all other cases, the fair market value of a
share of Common Stock as determined by an independent appraiser selected in good
faith by the Purchasers of a majority in interest of the principal amount of
Notes then outstanding and reasonably acceptable to the Company, the fees and
expenses of which shall be paid by the Company. “Trading Market” means any of
the following markets or exchanges on which the Common Stock is listed or quoted
for trading on the date in question: the NYSE AMEX, the Nasdaq Capital Market,
the Nasdaq Global Market, the Nasdaq Global Select Market, the New York Stock
Exchange or the OTC Bulletin Board (or any successors to any of the foregoing).

 



 



1 Provided that the full amount of the Navesink RACK Purchase Price (as defined
in Section 6 of this Agreement) paid by all of the investors to Navesink RACK
(as defined in Section 6 of this Agreement) shall be considered as the Purchase
Price under this Agreement, notwithstanding that the aggregate Navesink RACK
Purchase Price will be lower than the aggregate Purchase Price for the number of
Units to be sold to Navesink RACK.

 

 

 

 

Notwithstanding the foregoing, if a minimum of $1,500,000 in Units are purchased
by Purchasers, the Purchasers may collectively, on a one time basis, at any time
during their remaining term, convert the Notes, including all accrued interest
due thereon (the “Threshold Conversion”), into shares of Common Stock (the
“Conversion Shares”) in an amount which upon issuance will represent 85% of the
Company’s issued and outstanding shares of Common Stock on a fully diluted
bases. By agreement the Purchasers, Navesink RACK, LLC and Black Diamond
Financial Group, LLC (together with their respective member, assigns and
affiliates) will each receive 42.5% of the Conversion Shares without regard to
their respective subscription amounts. The Purchasers may determine to convert
the Notes prior to the completion of the Offering. In such event, subscriptions
for additional Units otherwise issuable to the Purchasers in connection with
subsequent subscriptions will be treated as contributions to capital. In
conjunction with the conversion and the issuance of the Conversion Shares, the
Investor Warrants purchased by the Purchasers shall be cancelled. Loans to the
Company made by Navesink RACK, LLC on April 12, 2013 ($112,500) and on May 15,
2013 ($200,035) and by Black Diamond Financial Group, LLC in May 2013 ($500,000)
shall be rolled into the Offering and counted towards the achievement of the
Threshold Amount.

 

The Notes will be secured by the Company’s assets as provided in the Security
Agreement, in the form annexed hereto as Exhibit E, to be entered into on behalf
of the Purchasers (the “Security Agreement”) and will be senior to all
indebtedness of the Company, except for the Company’s indebtedness to its
current factor, trade debt and as otherwise set forth on Schedule 8(e). The
interest payable on the Notes will accrue until the earlier of payment or
conversion and will be payable in cash or Common Stock at the discretion of the
Company.

 

The Investor Warrants will be exercisable on a cashless basis. The Common Stock
underlying the Investor Warrant and Notes will have piggyback registration
rights. Purchasers will have the right to participate in subsequent Company
financings on the same terms and conditions as other investors in such
financings.

 

2.           Offering.  This subscription is submitted to you in accordance with
and subject to the terms and conditions described in this Subscription
Agreement, as amended or supplemented from time to time, including all
attachments, schedules and exhibits hereto, relating to the offering (the
“Offering”) by the Company of a maximum of five hundred (500) Units or
$5,000,000 (the “Maximum Offering Amount”). No minimum amount of Units must be
sold to close and complete the Offering.

 

3.           Payment.  The Purchaser will send directly a check payable to, or
will make a wire transfer payment to the Company in the full amount of the
Purchase Price of the Units being subscribed for. Wire transfer instructions are
set forth under the heading “To subscribe for Units in the private offering of
Rackwise, Inc.” Together with a check for, or wire transfer of, the full
Purchase Price, the Purchaser is delivering a completed and executed Signature
Page to this Subscription Agreement, together with the Purchaser’s completed
Accredited Investor Certification, Investor Profile and Anti-Money Laundering
Information Form, in the form attached to this Subscription Agreement, and any
other documents, agreements, supplements and additions thereto required by the
Company (collectively, the “Subscription Documents”).

 

2

 

 

4.          Deposit of Funds.  The initial closing of the purchase and sale of
the Units (the “Closing”) shall take place as soon as practicable following the
satisfaction of the conditions to the Closing set forth herein. There may be
multiple Closings until such time as all the Units offered pursuant to this
Subscription Agreement are sold (the date of any such Closing is hereinafter
referred to as a “Closing Date”). Subject to the satisfaction of the terms and
conditions of this Subscription Agreement, on each Closing Date, (i) the
Purchaser shall deliver to the Company or to persons as otherwise directed by
the Company the full Purchase Price for the Units to be issued and sold to the
Purchaser(s) on such Closing Date, and (ii) the Company shall promptly
thereafter deliver directly to the Purchaser(s), the Notes and Investor Warrants
comprising the purchased Units, duly executed on behalf of the Company. The last
of such Closings will occur on or before June 30, 2013 (the “Initial Offering
Period”), which date may be mutually extended at the discretion of the Issuer
and the Depositor for up to an additional 90 days (this additional period and
the Initial Offering Period shall be referred to as the “Offering Period”, and
the last date of the Offering shall be referred to as the “Termination Date”).
Each Closing shall occur on a Closing Date at the offices of Gottbetter &
Partners, LLP, 488 Madison Avenue, 12th Floor, New York, New York 10022 (or such
other place as is mutually agreed to by the Company and the Placement Agent).

 

5.          Acceptance of Subscription.  The Purchaser understands and agrees
that the Company, in its sole and absolute discretion, reserves the right to
accept or reject this or any other subscription for Units, in whole or in part,
prior to the Closing of such Units, notwithstanding prior receipt by the
Purchaser of notice of acceptance of this subscription. The Company shall have
no obligation hereunder until the Company shall execute and deliver to the
Purchaser an executed copy of this Subscription Agreement. If this subscription
is rejected in whole or the Offering is terminated, all funds received from the
Purchaser will be returned without interest or offset, and this Subscription
Agreement shall thereafter be of no further force or effect. If this
subscription is rejected in part, the funds for the rejected portion of this
subscription will be returned without interest or offset, and this Subscription
Agreement will continue in full force and effect to the extent this subscription
was accepted.

 

6.          Placement Agent.  (a)     The Placement Agent, a licensed
broker-dealer with the Financial Industry Regulatory Authority (“FINRA”), has
been engaged as the exclusive Placement Agent for the Offering on a best efforts
basis pursuant to the terms of a placement agency agreement (the “Placement
Agency Agreement), dated as of April 10, 2013, entered into between the Company,
Navesink RACK, LLC, a Delaware limited labiality company (“Navesink RACK”), and
the Placement Agent. The Placement Agent together with other participating
broker-dealers, including sub-agents, if any, was paid a cash commission of up
to 10% of the gross proceeds received by Navesink RACK form the sale of its
Class B LLC Membership Interests to its investors (the “Navesink RACK Purchase
Price”) for the purposes of Navesink RACK purchasing the Units in the Offering
(the “Navesink Offering”), the proceeds of which are now being used to purchase
the Units. In addition, Navesink RACK will deliver to the Placement Agent Class
B Membership Interests of Navesink RACK equal to 5% of the number of Class B
Membership Interests sold in the Navesink Offering. The Placement Agent was also
paid a non-accountable expense allowance at each closing of the Navesink
Offering not to exceed 3% of the gross proceeds raised in the Navesink Offering.
Notwithstanding the foregoing, the Placement Agent shall not receive any cash
commissions, broker warrants or non-accountable expense allowance payments with
respect to any investments in the Offering by Black Diamond Financial Group LLC.

 

(b)          The Purchaser understands that Adam S. Gottbetter is the owner of
Gottbetter Capital Group, Inc., Gottbetter & Partners, LLP (“G&P”) and
Gottbetter Capital Markets, LLC. Gottbetter Capital Group, Inc., Adam S.
Gottbetter and/or another affiliate of Mr. Gottbetter may own securities of the
Company. G&P has been and will continue as the Company’s corporate and
securities counsel. Such engagement of G&P by the Company is pursuant to an
executed written agreement between the Company and G&P. Gottbetter Capital
Markets, LLC is acting as a placement agent for the Offering.

 

3

 

 

(c)          In evaluating the suitability of an investment in the Units, the
Purchaser has read and is making the representations set forth in Exhibit C to
this Agreement.

 

7.           Representations and Warranties of the Purchaser.  The Purchaser
hereby acknowledges, represents, warrants, and agrees as follows:

 

(a)          None of the Units, the Notes or the shares of Common Stock issuable
upon conversion of the Notes (the “Note Conversion Shares”), the Investor
Warrants or the shares of Common Stock issuable upon exercise of the Investor
Warrants (the “Investor Warrant Shares”) offered pursuant to this Subscription
Agreement are registered under the Securities Act of 1933, as amended (the
“Securities Act”), or any state securities laws. The Purchaser understands that
the offering and sale of the Units is intended to be exempt from registration
under the Securities Act, by virtue of Section 4(2) thereof and the provisions
of Regulation D (“Regulation D”) and/or Regulation S (“Regulation S”) each as
promulgated by the U.S. Securities and Exchange Commission (the “SEC”)
thereunder, based, in part, upon the representations, warranties and agreements
of the Purchaser contained in this Subscription Agreement;

 

(b)          Prior to the execution of this Subscription Agreement, the
Purchaser and the Purchaser’s attorney, accountant, purchaser representative
and/or tax adviser, if any (collectively, the “Advisers”), have received this
Subscription Agreement and all other documents requested by the Purchaser, have
carefully reviewed them and understand the information contained therein;

 

(c)          Neither the SEC nor any state securities commission or other
regulatory authority has approved the Units, the Notes, the Note Conversion
Shares, the Investor Warrants or the Investor Warrant Shares, or passed upon or
endorsed the merits of the offering of the Units;

 

(d)          All documents, records, and books pertaining to the investment in
the Units have been made available for inspection by such Purchaser and its
Advisers, if any;

 

(e)          The Purchaser and/or its Advisers, if any, have had a reasonable
opportunity to ask questions of and receive answers from a person or persons
acting on behalf of the Company concerning the offering of the Units and the
business, financial condition and results of operations of the Company, and all
such questions have been answered to the full satisfaction of the Purchaser and
its Advisers, if any;

 

(f)          In evaluating the suitability of an investment in the Company, the
Purchaser has not relied upon any representation or information (oral or
written) other than as stated herein;

 

(g)          The Purchaser is unaware of, is in no way relying on, and did not
become aware of the Offering of the Units through or as a result of, any form of
general solicitation or general advertising including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television, radio or the
Internet (including, without limitation, internet “blogs,” bulletin boards,
discussion groups and social networking sites) in connection with the Offering
and sale of the Units and is not subscribing for the Units and did not become
aware of the Offering of the Units through or as a result of any seminar or
meeting to which the Purchaser was invited by, or any solicitation of a
subscription by, a person not previously known to the Purchaser in connection
with investments in securities generally;

 

4

 

 

(h)          Subject to Section 6, the Purchaser has taken no action that would
give rise to any claim by any person for brokerage commissions, finders’ fees or
the like relating to this Subscription Agreement or the transactions
contemplated hereby (other than commissions to be paid by the Company to the
Placement Agent and other participating broker-dealers, if any);

 

(i)          The Purchaser, together with its Advisers, if any, has such
knowledge and experience in financial, tax, and business matters, and, in
particular, investments in securities, so as to enable it to utilize the
information made available to it in connection with the Offering to evaluate the
merits and risks of an investment in the Units and the Company and to make an
informed investment decision with respect thereto;

 

(j)          The Purchaser is not relying on the Company, the Placement Agent or
any of their respective employees or agents with respect to the legal, tax,
economic and related considerations of an investment in the Units, and the
Purchaser has relied on the advice of, or has consulted with, only its own
Advisers;

 

(k)          The Purchaser is acquiring the Units solely for such Purchaser’s
own account for investment purposes only and not with a view to or intent of
resale or distribution thereof, in whole or in part. Except as permitted by such
Purchaser’s constituent documents, the Purchaser has no agreement or
arrangement, formal or informal, with any person to sell or transfer all or any
part of the Units, Notes, Note Conversion Shares, Investor Warrants or the
Investor Warrant Shares, and the Purchaser has no plans to enter into any such
agreement or arrangement;

 

(l)          The Purchaser must bear the substantial economic risks of the
investment in the Units indefinitely because none of the securities included in
the Units may be sold, hypothecated or otherwise disposed of unless subsequently
registered under the Securities Act and applicable state securities laws or an
exemption from such registration is available (including, without limitation,
under Regulation S). Legends to the following effect shall be placed on the
securities included in the Units to the effect that they have not been
registered under the Securities Act or applicable state securities laws:

 

THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES ISSUABLE UPON THE EXERCISE
HEREOF HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”). THE HOLDER HEREOF, BY PURCHASING SUCH
SECURITIES, AGREES FOR THE BENEFIT OF THE COMPANY THAT SUCH SECURITIES MAY BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH (I)
REGULATION S UNDER THE SECURITIES ACT, IF AVAILABLE, (II) ANY OTHER EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT, IF AVAILABLE, OR (III) UNDER AN
EFFECTIVE REGISTRATION STATEMENT, AND, IN EACH CASE, IN COMPLIANCE WITH ANY
APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING
THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES ISSUABLE UPON THE EXERCISE
HEREOF, MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.
RELIANCE ON AN EXEMPTION FROM REGISTRATION WILL REQUIRE THE HOLDER TO PROVIDE
THE COMPANY WITH AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION MUST BE
SATISFACTORY TO THE COMPANY.

 

5

 

 

Appropriate notations will be made in the Company’s stock books to the effect
that the securities included in the Units have not been registered under the
Securities Act or applicable state securities laws. Stop transfer instructions
will be placed with the transfer agent with respect to the Note Conversion
Shares and the Investor Warrant Shares and on the Company’s books with respect
to Units, the Notes and the Investor Warrants. The Company has agreed that
purchasers of the Units will have, with respect to the shares of Common Stock
comprising the Note Conversion Shares and the Investor Warrant Shares, piggyback
registration rights, the terms of which are discussed in Section 18 hereof.
Notwithstanding such piggyback registration rights, there can be no assurance
that there will be any market for resale of the Note Conversion Shares or the
Investor Warrant Shares, nor can there be any assurance that such securities
will be freely transferable at any time in the foreseeable future. In addition,
Notes and Investor Warrants issued to Purchasers purchasing Units in this
Offering in an offshore transaction outside the United States in reliance on
Regulation S will bear an additional restrictive legend to the following effect:

 

THIS SECURITY MAY NOT BE CONVERTED OR EXERCISED IN THE UNITED STATES OR BY OR ON
BEHALF OF A “U.S. PERSON” OR A PERSON IN THE UNITED STATES UNLESS THIS SECURITY
AND THE UNDERLYING SECURITIES HAVE BEEN REGISTERED UNDER THE U.S. SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE APPLICABLE SECURITIES
LEGISLATION OF ANY SUCH STATE OR ANY OTHER EXEMPTION FROM SUCH REGISTRATION
REQUIREMENTS IS AVAILABLE. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY
REGULATION S UNDER THE SECURITIES ACT. RELIANCE ON AN EXEMPTION FROM
REGISTRATION WILL REQUIRE THE HOLDER TO PROVIDE THE COMPANY WITH AN OPINION OF
COUNSEL, WHICH COUNSEL AND OPINION MUST BE SATISFACTORY TO THE COMPANY.

 

(m)          The Purchaser has adequate means of providing for such Purchaser’s
current financial needs and foreseeable contingencies and has no need for
liquidity of its investment in the Units for an indefinite period of time;

 

(n)          The Purchaser is aware that an investment in the Units is high
risk, involving a number of very significant risks and has carefully read and
considered the matters set forth in the “Risk Factors” section of the Company’s
Annual Report on Form 10-K, initially filed with the SEC on April 16, 2013 (File
No. 000-54519) and, in particular, acknowledges that the Company has a limited
operating history, has had operating losses since inception, and is engaged in a
highly competitive business;

 

(o)          The Purchaser either

 

i.meets the requirements of at least one of the suitability standards for an
“accredited investor” as that term is defined in Rule 501(a)(3) of Regulation D
and as set forth on the Accredited Investor Certification contained herein; or

 

6

 

 

ii.is not a “U.S. Person” as defined in Regulation S; and specifically the
Purchaser is not (all Purchasers who are not a U.S. Person must INITIAL the
appropriate section of the Accredited Investor Certification to confirm their
careful review and understanding of this Section 7(o)(ii)):

 

A.a natural person resident in the United States of America, including its
territories and possessions (“United States”);

 

B.a partnership or corporation organized or incorporated under the laws of the
United States;

 

C.an estate of which any executor or administrator is a U.S. Person;

 

D.a trust of which any trustee is a U.S. Person;

 

E.an agency or branch of a foreign entity located in the United States;

 

F.a non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. Person;

 

G.a discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and

 

H.a partnership or corporation: (A) organized or incorporated under the laws of
any foreign jurisdiction; and (B) formed by a U.S. Person principally for the
purpose of investing in securities not registered under the Securities Act,
unless it is organized or incorporated, and owned, by accredited investors (as
defined in Rule 501(a) under the Act) who are not natural persons, estates or
trusts.

 

And, in addition:

 

I.the Purchaser was not offered the Units in the United States;

 

J.at the time the buy-order for the Units was originated, the Purchaser was
outside the United States; and

 

K.the Purchaser is purchasing the Units for its own account and not on behalf of
any U.S. Person (as defined in Regulation S) and a sale of the Units has not
been pre-arranged with a purchaser in the United States.

 

7

 

 

(p)          The Purchaser (i) if a natural person, represents that the
Purchaser has reached the age of 21 and has full power and authority to execute
and deliver this Subscription Agreement and all other related agreements or
certificates and to carry out the provisions hereof and thereof; (ii) if a
corporation, partnership, or limited liability company or partnership, or
association, joint stock company, trust, unincorporated organization or other
entity, represents that such entity was not formed for the specific purpose of
acquiring the Units, such entity is duly organized, validly existing and in good
standing under the laws of the state of its organization, the consummation of
the transactions contemplated hereby is authorized by, and will not result in a
violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Subscription
Agreement and all other related agreements or certificates and to carry out the
provisions hereof and thereof and to purchase and hold the securities
constituting the Units, the execution and delivery of this Subscription
Agreement has been duly authorized by all necessary action, this Subscription
Agreement has been duly executed and delivered on behalf of such entity and is a
legal, valid and binding obligation of such entity; or (iii) if executing this
Subscription Agreement in a representative or fiduciary capacity, represents
that it has full power and authority to execute and deliver this Subscription
Agreement in such capacity and on behalf of the subscribing individual, ward,
partnership, trust, estate, corporation, or limited liability company or
partnership, or other entity for whom the Purchaser is executing this
Subscription Agreement, and such individual, partnership, ward, trust, estate,
corporation, or limited liability company or partnership, or other entity has
full right and power to perform pursuant to this Subscription Agreement and make
an investment in the Company, and represents that this Subscription Agreement
constitutes a legal, valid and binding obligation of such entity. The execution
and delivery of this Subscription Agreement will not violate or be in conflict
with any order, judgment, injunction, agreement or controlling document to which
the Purchaser is a party or by which it is bound;

 

(q)          The Purchaser and its Advisors have been furnished with all
documents and materials relating to the business, finances and operations of the
Company and all such other information that the Purchaser and/or its Advisors
have requested and deemed material to making an informed investment decision
regarding its securities. The Purchaser and the Advisers, if any, have had the
opportunity to obtain any additional information, to the extent the Company has
such information in its possession or could acquire it without unreasonable
effort or expense, necessary to verify the accuracy of the information contained
herein and all documents received or reviewed in connection with the purchase of
the Units and have had the opportunity to have representatives of the Company
provide them with such additional information regarding the terms and conditions
of this particular investment and the financial condition, results of
operations, business of the Company deemed relevant by the Purchaser or the
Advisers, including the annual reports, quarterly reports, current reports,
registration statements and other information filed by the Company with the SEC
(see www.sec.gov), and all such requested information, to the extent the Company
had such information in its possession or could acquire it without unreasonable
effort or expense, has been provided to the full satisfaction of the Purchaser
and the Advisers;

 

(r)          Any information which the Purchaser has heretofore furnished or is
furnishing herewith to the Company or the Placement Agent is complete and
accurate and may be relied upon by the Company and the Placement Agent in
determining the availability of an exemption from registration under federal and
state securities laws in connection with the offering of the Units. The
Purchaser further represents and warrants that it will notify and supply
corrective information to the Company and the Placement Agent immediately upon
the occurrence of any change therein occurring prior to the Company’s issuance
of the securities contained in the Units;

 

(s)          The Purchaser has significant prior investment experience,
including investment in non-listed and non-registered securities. The Purchaser
is knowledgeable about investment considerations in development-stage companies
with limited operating histories. The Purchaser has a sufficient net worth to
sustain a loss of its entire investment in the Company in the event such a loss
should occur. The Purchaser’s overall commitment to investments which are not
readily marketable is not excessive in view of the Purchaser’s net worth and
financial circumstances and the purchase of the Units will not cause such
commitment to become excessive. The investment is a suitable one for the
Purchaser;

 

8

 

 

(t)          The Purchaser is satisfied that the Purchaser has received adequate
information with respect to all matters which it or the Advisers, if any,
consider material to its decision to make this investment;

 

(u)          The Purchaser acknowledges that any estimates or forward-looking
statements or projections included in this Subscription Agreement were prepared
by the Company in good faith but that the attainment of any such projections,
estimates or forward-looking statements cannot be guaranteed by the Company and
should not be relied upon;

 

(v)         No oral or written representations have been made, or oral or
written information furnished, to the Purchaser or the Advisers, if any, in
connection with the Offering which are in any way inconsistent with the
information contained herein;

 

(w)          Within five (5) days after receipt of a request from the Company or
the Placement Agent, the Purchaser will provide such information and deliver
such documents as may reasonably be necessary to comply with any and all laws
and ordinances to which the Company or the Placement Agent is subject;

 

(x)          The Purchaser’s substantive relationship with the Placement Agent
or subagent through which the Purchaser is subscribing for Units predates the
Placement Agent’s or such subagent’s contact with the Purchaser regarding an
investment in the Units;

 

(y)          THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND ARE BEING
OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF
SAID ACT AND SUCH LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. RELIANCE ON AN EXEMPTION FROM REGISTRATION WILL REQUIRE THE HOLDER TO
PROVIDE THE COMPANY WITH AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION MUST
BE SATISFACTORY TO THE COMPANY. THE SECURITIES HAVE NOT BEEN RECOMMENDED,
APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION, ANY STATE
SECURITIES COMMISSION OR ANY OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE
FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE
ACCURACY OR ADEQUACY OF THE MEMORANDUM OR THIS SUBSCRIPTION AGREEMENT. ANY
REPRESENTATION TO THE CONTRARY IS UNLAWFUL;

 

The Purchaser acknowledges that the Company was, until July 18, 2012, a “shell
company” as defined in Rule 12b-2 under the Exchange Act. Pursuant to Rule
144(i), securities issued by a current or former shell company (that is, the
Securities) that otherwise meet the holding period and other requirements of
Rule 144 nevertheless cannot be sold in reliance on Rule 144 until one year
after the Company (a) is no longer a shell company; and (b) has filed current
“Form 10 information“ (as defined in Rule 144(i)) with the Commission reflecting
that it is no longer a shell company, and provided that at the time of a
proposed sale pursuant to Rule 144, the Company is subject to the reporting
requirements of section 13 or 15(d) of the Exchange Act and has filed all
reports and other materials required to be filed by section 13 or 15(d) of the
Exchange Act, as applicable, during the preceding 12 months (or for such shorter
period that the issuer was required to file such reports and materials), other
than Form 8-K reports. As a result, the restrictive legends on certificates for
the Securities cannot be removed except in connection with an actual sale
meeting the foregoing requirements or pursuant to an effective registration
statement.

 

9

 

 

(z)          In making an investment decision investors must rely on their own
examination of the Company and the terms of the Offering, including the merits
and risks involved. The Purchaser should be aware that it will be required to
bear the financial risks of this investment for an indefinite period of time;

 

(aa)         (For ERISA plans only).  The fiduciary of the ERISA plan (the
“Plan”) represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Purchaser fiduciary or
Plan (a) is responsible for the decision to invest in the Company; (b) is
independent of the Company or any of its affiliates; (c) is qualified to make
such investment decision; and (d) in making such decision, the Purchaser
fiduciary or Plan has not relied primarily on any advice or recommendation of
the Company or any of its affiliates;

 

(bb)         The Purchaser should check the Office of Foreign Assets Control
(“OFAC”) website at <http://www.treas.gov/ofac> before making the following
representations. The Purchaser represents that the amounts invested by it in the
Company in the Offering were not and are not directly or indirectly derived from
activities that contravene federal, state or international laws and regulations,
including anti-money laundering laws and regulations. Federal regulations and
Executive Orders administered by OFAC prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals. The lists of OFAC
prohibited countries, territories, persons and entities can be found on the OFAC
website at <http://www.treas.gov/ofac>. In addition, the programs administered
by OFAC (the “OFAC Programs”) prohibit dealing with individuals2 or entities in
certain countries regardless of whether such individuals or entities appear on
the OFAC lists;

 

(cc)         To the best of the Purchaser’s knowledge, none of: (1) the
Purchaser; (2) any person controlling or controlled by the Purchaser; (3) if the
Purchaser is a privately-held entity, any person having a beneficial interest in
the Purchaser; or (4) any person for whom the Purchaser is acting as agent or
nominee in connection with this investment is a country, territory, individual
or entity named on an OFAC list, or a person or entity prohibited under the OFAC
Programs. Please be advised that the Company may not accept any amounts from a
prospective investor if such prospective investor cannot make the representation
set forth in the preceding paragraph. The Purchaser agrees to promptly notify
the Company and the Placement Agent should the Purchaser become aware of any
change in the information set forth in these representations. The Purchaser
understands and acknowledges that, by law, the Company may be obligated to
“freeze the account” of the Purchaser, either by prohibiting additional
subscriptions from the Purchaser, declining any redemption requests and/or
segregating the assets in the account in compliance with governmental
regulations, and the Placement Agent may also be required to report such action
and to disclose the Purchaser’s identity to OFAC. The Purchaser further
acknowledges that the Company may, by written notice to the Purchaser, suspend
the redemption rights, if any, of the Purchaser if the Company reasonably deems
it necessary to do so to comply with anti-money laundering regulations
applicable to the Company and the Placement Agent or any of the Company’s other
service providers. These individuals include specially designated nationals,
specially designated narcotics traffickers and other parties subject to OFAC
sanctions and embargo programs;

 



 



2 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.

 

10

 

 

(dd)         To the best of the Purchaser’s knowledge, none of: (1) the
Purchaser; (2) any person controlling or controlled by the Purchaser; (3) if the
Purchaser is a privately-held entity, any person having a beneficial interest in
the Purchaser; or (4) any person for whom the Purchaser is acting as agent or
nominee in connection with this investment is a senior foreign political
figure3, or any immediate family4 member or close associate5 of a senior foreign
political figure, as such terms are defined in the footnotes below; and

 

(ee)         If the Purchaser is affiliated with a non-U.S. banking institution
(a “Foreign Bank”), or if the Purchaser receives deposits from, makes payments
on behalf of, or handles other financial transactions related to a Foreign Bank,
the Purchaser represents and warrants to the Company that: (1) the Foreign Bank
has a fixed address, other than solely an electronic address, in a country in
which the Foreign Bank is authorized to conduct banking activities; (2) the
Foreign Bank maintains operating records related to its banking activities; (3)
the Foreign Bank is subject to inspection by the banking authority that licensed
the Foreign Bank to conduct banking activities; and (4) the Foreign Bank does
not provide banking services to any other Foreign Bank that does not have a
physical presence in any country and that is not a regulated affiliate.

 

(ff)         The Purchaser acknowledges that Adam S. Gottbetter is the owner of
Gottbetter Capital Group, Inc., Bretton James, Inc., Gottbetter & Partners, LLP
(“G&P”) and Gottbetter Capital Markets, LLC (collectively, the “G&P Entities”).
Gottbetter Capital Group, Inc., Bretton James, Inc. and/or their affiliates may
from time to time own shares of the Company. G&P is the corporate and securities
counsel to the Company and receives legal fees in accordance with an executed
retainer agreement between the Company and G&P. Gottbetter Capital Markets, LLC
is the placement agent for this Offering, for which it will receive placement
agent fees in accordance with the executed Placement Agency Agreement.

 



 



3 A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.

 

4 “Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.

 

5 A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.

 

11

 

 

(gg)         The Purchaser acknowledges that the net proceeds from the Offering
will be used by the Company set forth in Exhibit D, annexed hereto.

 

(hh)         The Purchaser will not engage in any short sales with respect to
the Common Stock until the later of maturity or full conversion of the
Purchaser’s Note.

 

8.           Representations and Warranties of the Company. Except as previously
disclosed herein, in the Company’s SEC Filings (as defined below) and the
schedules referred to in this Section 8 (collectively with the other Schedules
to this Agreement, the “Schedules”), which Schedules shall be deemed a part
hereof and shall qualify any representation or otherwise made herein, the
Company represents and warrants to each of the Purchasers that:

 

(a)          The Company is a corporation duly organized and validly existing in
good standing under the laws of the State of Nevada, and has the requisite
corporate power to own its properties and to carry on its business as now being
conducted. The Company is duly qualified as a foreign corporation to do business
and is in good standing in every jurisdiction in which the nature of the
business conducted by it makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect, as defined below. Except as set forth on Schedule
8(a), the Company has no subsidiaries.

 

(b)          (i) The Company has the requisite corporate power and authority to
enter into and perform this Subscription Agreement, the Security Agreement and
the Escrow Agreement and all other documents necessary or desirable to effect
the transactions contemplated hereby (collectively with the Notes, the Investor
Warrants, the Guaranty and all exhibits and schedules hereto and thereto and any
other documents or agreements executed in connection with the transactions
contemplated hereunder, the “Transaction Documents”) to which it is a party and
to issue the Notes and Note Conversion Shares, if any, the Investor Warrants and
the Warrant Shares, if any (the Notes, Note Conversion Shares, the Investor
Warrants and the Warrant Shares are collectively referred to herein as the
“Securities”), in accordance with the terms hereof and thereof, (ii) the
execution and delivery of the Transaction Documents by the Company and the
consummation by it of the transactions contemplated hereby and thereby,
including, without limitation, the issuance of the Securities have been duly
authorized by the Company’s Board of Directors (the “Board of Directors”) and no
further consent or authorization is required by the Company, the Board of
Directors or the Company’s stockholders, (iii) the Transaction Documents will be
duly executed and delivered by the Company or its subsidiary (as applicable),
(iv) the Transaction Documents when executed will constitute the valid and
binding obligations of the Company or its subsidiary (as applicable) enforceable
against the Company or its subsidiary (as applicable) in accordance with their
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors’ rights and remedies.

 

12

 

 

(c)          The authorized and outstanding capital stock of the Company is
described on Schedule 8(c) attached hereto. Except as set forth on Schedule
8(c), the SEC Filings or as contemplated by the Transaction Documents, there are
no subscriptions, convertible securities, options, warrants or other rights
(contingent or otherwise) currently outstanding to purchase any of the
authorized but unissued capital stock of the Company. Except as set forth in
Schedule 8(c) or as contemplated by the Transaction Documents, the Company has
no obligation to issue shares of its capital stock, or subscriptions,
convertible securities, options, warrants, or other rights (contingent or
otherwise) to purchase any shares of its capital stock or to distribute to
holders of any of its equity securities, any evidence of indebtedness or asset.
No shares of the Company’s capital stock are subject to a right of withdrawal or
a right of rescission under any applicable securities law. Except as set forth
in Schedule 8(c), there are no outstanding or authorized stock appreciation,
phantom stock or similar rights with respect to the Company. To the knowledge of
the Company, except as described in Schedule 8(c) or otherwise contemplated by
this Subscription Agreement, there are no agreements to which the Company is a
party or by which it is bound with respect to the voting (including without
limitation voting trusts or proxies), registration under any applicable
securities laws, or sale or transfer (including without limitation agreements
relating to pre-emptive rights, rights of first refusal, co-sale rights or
“drag-along” rights) of any securities of the Company. Except as provided in
Schedule 8(c), to the knowledge of the Company, there are no agreements among
other parties, to which the Company is not a party and by which it is not bound,
with respect to the voting (including without limitation voting trusts or
proxies) or sale or transfer (including without limitation agreements relating
to rights of first refusal, co-sale rights or “drag-along” rights) of any
securities of the Company.

 

(d)          Except as set forth on Schedule 8(d), the Units, the Notes, the
Note Conversion Shares, the Investor Warrants and the Warrant Shares are duly
authorized and, upon issuance in accordance with the terms hereof, shall be duly
issued, fully paid and nonassessable, are free from all taxes, liens and charges
with respect to the issue thereof.

 

(e)          Except as set forth on Schedule 8(e), the execution, delivery and
performance of the Transaction Documents by the Company and the consummation by
the Company of the transactions contemplated hereby will not (i) result in a
violation of the Articles of Incorporation of the Company (the “Articles of
Incorporation”), any certificate of designations of any outstanding series of
preferred stock of the Company or the By-Laws of the Company (the “By-Laws”) or
(ii) violate or conflict with, or result in a breach of any provision of, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company is a party, or result in a violation of any law,
rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations) applicable to the Company or by which any
property or asset of the Company is bound or affected except for those which
could not reasonably be expected to have a material adverse effect on the
assets, business, condition (financial or otherwise), results of operations or
future prospects of the Company (a “Material Adverse Effect”). Except those
which could not reasonably be expected to have a Material Adverse Effect, the
Company is not in violation of any term of or in default under its Articles of
Incorporation or By-Laws. Except those which could not reasonably be expected to
have a Material Adverse Effect, the Company is not in violation of any term of
or in default under any material contract, agreement, mortgage, indebtedness,
indenture, instrument, judgment, decree or order or any statute, rule or
regulation applicable to the Company. The business of the Company is not being
conducted, and shall not be conducted in violation of any material law,
ordinance, or regulation of any governmental entity, except to the extent it
could reasonably be expected not to have a Material Adverse Effect. Except as
specifically contemplated by this Subscription Agreement and as required under
the Securities Act and any applicable state securities laws, the Company is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under or contemplated by this
Subscription Agreement or the Escrow Agreement in accordance with the terms
hereof or thereof. All consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the date hereof. The
Company is unaware of any facts or circumstance, which might give rise to any of
the foregoing.

 

13

 

 

(f)          Since September 27, 2011, the Company has filed (and, except for
certain Current Reports on Form 8-K), has timely filed (subject to 12b-25
filings with respect to certain periodic filings) all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the Exchange Act (all of the foregoing and all
other documents filed with the SEC prior to the date hereof and all exhibits
included therein and financial statements and schedules thereto and documents
incorporated by reference therein, being hereinafter referred to herein as the
“SEC Filings”). The SEC Filings are available to the Purchasers via the SEC’s
EDGAR system. As of their respective dates, the SEC Filings complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the SEC promulgated thereunder, and none of the SEC Filings, at
the time they were filed with the SEC, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. As of their respective
dates, the audited financial statements of the Company included in the Company’s
SEC Filings for the fiscal years ended December 31, 2012 and December 31, 2011,
and the subsequent unaudited interim financial statements included in the
Company’s SEC Filings (collectively, the “Financial Statements”) complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto. Such financial
statements were prepared in accordance with generally accepted accounting
principles, consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such Financial Statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements), and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). As of the date hereof, there are no outstanding or unresolved
comments in comment letters received from the staff of the SEC with respect to
any of the SEC Filings. No other information provided by or on behalf of the
Company to the Purchaser including, without limitation, information referred to
in this Subscription Agreement, contains any untrue statement of a material fact
or omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

(g)          Except as set forth on Schedule 8(g), there is no action, suit,
proceeding, inquiry or investigation before or by any court, public board,
government agency, self-regulatory organization or body pending against or
affecting the Company, wherein an unfavorable decision, ruling or finding would
(i) adversely affect the validity or enforceability of, or the authority or
ability of the Company to perform its obligations under, this Subscription
Agreement or any of the documents contemplated herein, or (ii) have a Material
Adverse Effect.

 

14

 

 

(h)          The Company acknowledges and agrees that each Purchaser is acting
solely in the capacity of an arm’s length purchaser with respect to this
Subscription Agreement and the transactions contemplated hereby. The Company
further acknowledges that each Purchaser is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Subscription Agreement and the transactions contemplated hereby and any advice
given by such Purchaser or any of their respective representatives or agents in
connection with this Subscription Agreement and the transactions contemplated
hereby is merely incidental to such Purchaser’s purchase of the Securities. The
Company further represents to the Purchasers that the Company’s decision to
enter into this Subscription Agreement has been based solely on the independent
evaluation by the Company and its representatives.

 

(i)          Neither the Company, nor any of its affiliates, nor any person
acting on its or their behalf, has engaged in any form of general solicitation
or general advertising (within the meaning of Regulation D) in connection with
the offer or sale of any of the Securities.

 

(j)          Neither the Company, nor any of its affiliates, nor any person
acting on its or their behalf has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security, under
circumstances that would require registration of the Securities under the
Securities Act or cause this offering of the Securities to be integrated with
prior offerings by the Company for purposes of the Securities Act.

 

(k)          The Company is not involved in any labor dispute nor, to the
knowledge of the Company, is any such dispute threatened. None of the Company’s
employees is a member of a union, and the Company believes that its relations
with its one employee are good.

 

(l)          The Company has no proprietary intellectual property. Except as set
forth in Schedule 8(l), the Company has not received any notice of infringement
of, or conflict with, the asserted rights of others with respect to any
intellectual property that it utilizes.

 

(m)          (i) The Company has complied with all applicable Environmental Laws
(as defined below), except for violations of Environmental Laws that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect. There is no pending or, to the
knowledge of the Company, threatened civil or criminal litigation, written
notice of violation, formal administrative proceeding, or investigation, inquiry
or information request, relating to any Environmental Law involving the Company,
except for litigation, notices of violations, formal administrative proceedings
or investigations, inquiries or information requests that, individually or in
the aggregate, have not had and would not reasonably be expected to have a
Material Adverse Effect. For purposes of this Subscription Agreement,
“Environmental Law” means any federal, state or local law, statute, rule or
regulation or the common law relating to the environment or occupational health
and safety, including without limitation any statute, regulation, administrative
decision or order pertaining to (A) treatment, storage, disposal, generation and
transportation of industrial, toxic or hazardous materials or substances or
solid or hazardous waste; (B) air, water and noise pollution; (C) groundwater
and soil contamination; (D) the release or threatened release into the
environment of industrial, toxic or hazardous materials or substances, or solid
or hazardous waste, including without limitation emissions, discharges,
injections, spills, escapes or dumping of pollutants, contaminants or chemicals;
(E) the protection of wild life, marine life and wetlands, including without
limitation all endangered and threatened species; (F) storage tanks, vessels,
containers, abandoned or discarded barrels, and other closed receptacles; (G)
health and safety of employees and other persons; and (H) manufacturing,
processing, using, distributing, treating, storing, disposing, transporting or
handling of materials regulated under any law as pollutants, contaminants, toxic
or hazardous materials or substances or oil or petroleum products or solid or
hazardous waste. As used above, the terms “release” and “environment” shall have
the meaning set forth in the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended (“CERCLA”).

 

15

 

 

(ii)         To the knowledge of the Company there is no material environmental
liability with respect to any solid or hazardous waste transporter or treatment,
storage or disposal facility that has been used by the Company.

 

(iii)        Except to the extent it could reasonably be expected not to have a
Material Adverse Effect, the Company (A) has received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
its business and (B) is in compliance with all terms and conditions of any such
permit, license or approval.

 

(n)          The Company does not own any real property. Except as set forth on
Schedule 8(n) (the “Permitted Liens”), the Company has good and marketable title
to all of its personal property and assets free and clear of any material
restriction, mortgage, deed of trust, pledge, lien, security interest or other
charge, claim or encumbrance which would have a Company Material Adverse Effect.
Except as set forth on Schedule 8(n), with respect to properties and assets it
leases, the Company is in material compliance with such leases and holds a valid
leasehold interest free of any liens, claims or encumbrances which would have a
Material Adverse Effect.

 

(o)          Except as set forth in Schedule 8(o), the Company is not subject to
any charter, corporate or other legal restriction, or any judgment, decree,
order, rule or regulation which in the judgment of the Company’s officers has or
is expected in the future to have a Material Adverse Effect.

 

(p)          Except as set forth in Schedule 8(p), the Company has made and
filed all federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject and (unless and
only to the extent that the Company has set aside on its books provisions
reasonably adequate for the payment of all unpaid and unreported taxes) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. Except as set forth in Schedule 8(p), there are no unpaid
taxes in any material amount claimed to be due by the taxing authority of any
jurisdiction and the officers of the Company know of no basis for any such
claim.

 

(q)          Except as set forth in Schedule 8(q) and except for arm’s length
transactions pursuant to which the Company makes payments in the ordinary course
of business upon terms no less favorable than the Company could obtain from
third parties, none of the officers, directors, or employees of the Company is
presently a party to any transaction with the Company (other than for services
as employees, officers and directors), including any contract, agreement or
other arrangement providing for the furnishing of services to or by, providing
for rental of real or personal property to or from, or otherwise requiring
payments to or from any officer, director or such employee or, to the knowledge
of the Company, any corporation, partnership, trust or other entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.

 

16

 

 

(r)          The Company is not obligated to offer the securities offered
hereunder on a right of first refusal basis or otherwise to any third parties
including, but not limited to, current or former stockholders of the Company,
underwriters, brokers, agents or other third parties.

 

(s)          The Company acknowledges that the Purchasers are relying on the
representations and warranties made by the Company hereunder and in the
Company’s SEC Filings and that such representations and warranties are a
material inducement to the Purchasers purchasing the Units. The Company further
acknowledges that without such representations and warranties of the Company
made hereunder, the Purchasers would not enter into this Subscription Agreement.

 

(t)          The Company does not have any liability or obligation to pay any
fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Subscription Agreement, except for applicable
brokerage and consulting fees.

 

(u)          Each award granted by the Company under the Company’s equity
compensation plan was granted (i) in accordance with the terms of the Company’s
equity compensation plan and (ii) with an exercise price (if applicable) at
least equal to the fair market value of the Common Stock on the date such award
would be considered granted under GAAP and applicable law. No award granted
under the Company’s stock option plan has been backdated. The Company has not
knowingly granted, and there is no and has been no Company policy or practice to
knowingly grant, equity compensation awards prior to, or otherwise knowingly
coordinate the grant of such awards with, the release or other public
announcement of material information regarding the Company or its Subsidiaries
or their financial results or prospects.

 

(v)         Neither the Company nor any subsidiary of the Company nor, to the
Company's knowledge, any director, officer, agent, employee or Affiliate of the
Company or any Subsidiary is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”).

 

 (w)          Except as set forth on Schedule 8(w), no indebtedness of the
Company, at the Closing, will be senior to, or pari passu with, the Notes in
right of payment, whether with respect to payment or redemptions, interest,
damages, upon liquidation or dissolution or otherwise.

 

9.           Indemnification.  The Purchaser agrees to indemnify and hold
harmless the Company, the Placement Agent, and their respective officers,
directors, employees, agents, control persons and affiliates from and against
all losses, liabilities, claims, damages, costs, fees and expenses whatsoever
(including, but not limited to, any and all expenses incurred in investigating,
preparing or defending against any litigation commenced or threatened) based
upon or arising out of any actual or alleged false acknowledgment,
representation or warranty, or misrepresentation or omission to state a material
fact, or breach by the Purchaser of any covenant or agreement made by the
Purchaser herein or in any other document delivered in connection with this
Subscription Agreement.

 

17

 

 

10.         Irrevocability; Binding Effect.  The Purchaser hereby acknowledges
and agrees that the subscription hereunder is irrevocable by the Purchaser,
except as required by applicable law, and that this Subscription Agreement shall
survive the death or disability of the Purchaser and shall be binding upon and
inure to the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives, and permitted assigns. If the Purchaser is
more than one person, the obligations of the Purchaser hereunder shall be joint
and several and the agreements, representations, warranties, and acknowledgments
herein shall be deemed to be made by and be binding upon each such person and
such person’s heirs, executors, administrators, successors, legal
representatives, and permitted assigns.

 

11.         Modification.  This Subscription Agreement shall not be modified or
waived except by an instrument in writing signed by the party against whom any
such modification or waiver is sought.

 

12.         Notices.  Any notice or other communication required or permitted to
be given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested, or delivered against receipt to the party to whom it
is to be given (a) if to the Company, at 2365 Iron Point Road, Suite 190,
Folsom, CA 95630, Attn: Guy A. Archbold, CEO, with a copy to Gottbetter &
Partners, LLP, 488 Madison Avenue, 12th Floor, New York, NY 10022, Attn: Scott
Rapfogel, Esq., or (b) if to the Purchaser, at the address set forth on the
signature page hereof (or, in either case, to such other address as the party
shall have furnished in writing in accordance with the provisions of this
Section 12). Any notice or other communication given by certified mail shall be
deemed given at the time of certification thereof, except for a notice changing
a party’s address which shall be deemed given at the time of receipt thereof.

 

13.         Assignability.  This Subscription Agreement and the rights,
interests and obligations hereunder are not transferable or assignable by the
Purchaser and the transfer or assignment of the Notes or the Investor Warrants
shall be made only in accordance with all applicable laws.

 

14.         Applicable Law.  This Subscription Agreement shall be governed by
and construed in accordance with the laws of the State of New York applicable to
contracts to be wholly performed within said State.

 

15.         Arbitration/Mediation. The parties agree to submit all controversies
to arbitration in accordance with the provisions set forth below and understand
that:

 

THE PARTIES HERETO AGREE TO SUBMIT ALL CONTROVERSIES TO the exclusive
jurisdiction of finra ARBITRATION IN ACCORDANCE WITH THE PROVISIONS SET FORTH
BELOW AND UNDERSTAND THAT (A) ARBITRATION IS FINAL AND BINDING ON THE PARTIES,
(B) THE PARTIES ARE WAIVING THEIR RIGHTS TO SEEK REMEDIES IN COURT, INCLUDING
THE RIGHT TO A JURY TRIAL, (C) PRE-ARBITRATION DISCOVERY IS GENERALLY MORE
LIMITED AND DIFFERENT FROM COURT PROCEEDINGS, (D) THE ARBITRATOR’S AWARD IS NOT
REQUIRED TO INCLUDE FACTUAL FINDINGS OR LEGAL REASONING AND ANY PARTY’S RIGHT TO
APPEAL OR TO SEEK MODIFICATION OF RULES BY ARBITRATORS IS STRICTLY LIMITED, (E)
THE PANEL OF FINRA ARBITRATORS WILL TYPICALLY INCLUDE A MINORITY OF ARBITRATORS
WHO WERE OR ARE AFFILIATED WITH THE SECURITIES INDUSTRY, AND (F) ALL
CONTROVERSIES WHICH MAY ARISE BETWEEN THE PARTIES CONCERNING THIS SUBSCRIPTION
AGREEMENT SHALL BE DETERMINED BY ARBITRATION PURSUANT TO THE RULES THEN
PERTAINING TO FINRA. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
ENFORCEMENT AND INTERPRETATION OF THIS SUBSCRIPTION AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEw
york. JUDGMENT ON ANY AWARD OF ANY SUCH ARBITRATION MAY BE ENTERED IN THE
SUPREME COURT OF THE STATE OF NEW YORK OR IN ANY OTHER COURT HAVING JURISDICTION
OVER THE PERSON OR PERSONS AGAINST WHOM SUCH AWARD IS RENDERED. THE PARTIES
AGREE THAT THE DETERMINATION OF THE ARBITRATORS SHALL BE BINDING AND CONCLUSIVE
UPON THEM. THE PREVAILING PARTY, AS DETERMINED BY SUCH ARBITRATORS, IN A LEGAL
PROCEEDING SHALL BE ENTITLED TO COLLECT ANY COSTS, DISBURSEMENTS AND REASONABLE
ATTORNEY’S FEES FROM THE OTHER PARTY. PRIOR TO FILING AN ARBITRATION, THE
PARTIES HEREBY AGREE THAT THEY WILL ATTEMPT TO RESOLVE THEIR DIFFERENCES FIRST
BY SUBMITTING THE MATTER FOR RESOLUTION TO A MEDIATOR, ACCEPTABLE TO ALL
PARTIES, AND WHOSE EXPENSES WILL BE BORNE EQUALLY BY ALL PARTIES. THE MEDIATION
WILL BE HELD IN THE COUNTY OF NEW YORK, STATE OF NEW YORK, ON AN EXPEDITED
BASIS. IF THE PARTIES CANNOT SUCCESSFULLY RESOLVE THEIR DIFFERENCES THROUGH
MEDIATION, THE MATTER WILL BE RESOLVED BY ARBITRATION. THE ARBITRATION SHALL
TAKE PLACE IN THE COUNTY OF NEW YORK, THE STATE OF NEW YORK, ON AN EXPEDITED
BASIS.

 

18

 

  

16.         Blue Sky Qualification.  The purchase of Units under this
Subscription Agreement is expressly conditioned upon the exemption from
qualification of the offer and sale of the Units from applicable federal and
state securities laws. The Company shall not be required to qualify this
transaction under the securities laws of any jurisdiction and, should
qualification be necessary, the Company shall be released from any and all
obligations to maintain its offer, and may rescind any sale contracted, in the
jurisdiction.

 

17.         Use of Pronouns.  All pronouns and any variations thereof used
herein shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the person or persons referred to may require.

 

18.         Piggyback Registration Rights.  If the Company at any time proposes
to register any of its securities under the Securities Act for sale to the
public, whether for its own account or for the account of other security holders
or both, except with respect to registration statements on Form S-4, S-8 or
another form not available for registering (i) the Note Conversion Shares and
(ii) the Investor Warrant Shares (collectively, the “Registrable Securities”)
for sale to the public, provided the Registrable Securities are not otherwise
registered for resale by the Purchasers pursuant to an effective registration
statement, each such time it will give at least ten (10) days’ prior written
notice to each record holder of Registrable Securities of its intention so to
do. Upon the written request of the holder, received by the Company within ten
(10) days after the giving of any such notice by the Company, to register any of
the Registrable Securities not previously registered, the Company will cause
such Registrable Securities as to which registration shall have been so
requested to be included with the securities to be covered by the registration
statement proposed to be filed by the Company, all to the extent required to
permit the sale or other disposition of the Registrable Securities so registered
by the holder of such Registrable Securities; provided that the holder provides
the Company in writing with such information regarding the holder and such
holder’s securities ownership as the Company may reasonably request in
connection with preparing a registration statement. In the event that any
registration pursuant to this Section 18 shall be, in whole or in part, an
underwritten public offering of Common Stock of the Company, the number of
shares of Registrable Securities to be included in such an underwriting may be
reduced by the managing underwriter if and to the extent that the Company and
the underwriter shall reasonably be of the opinion that such inclusion would
adversely affect the marketing of the securities to be sold by the Company
therein; provided, however, that the Company shall notify the holder in writing
of any such reduction. Notwithstanding anything to the contrary herein, the
Company may withdraw or delay or suffer a delay of any registration statement
referred to in this Section 18 without thereby incurring any liability to the
holders. Further, the foregoing piggyback registration rights shall not apply to
any Registrable Securities that may be sold under the Securities Act without
volume limitations either pursuant to Rule 144 of the Securities Act or
otherwise during any ninety (90) day period.

 

19

 

 

19.         Confidentiality.  The Purchaser acknowledges and agrees that any
information or data the Purchaser has acquired from or about the Company, not
otherwise properly in the public domain, was received in confidence. The
Purchaser agrees not to divulge, communicate or disclose, except as may be
required by law or for the performance of this Subscription Agreement, or use to
the detriment of the Company or for the benefit of any other person or persons,
or misuse in any way, any confidential information of the Company, including any
scientific, technical, trade or business secrets of the Company and any
scientific, technical, trade or business materials that are treated by the
Company as confidential or proprietary, including, but not limited to, ideas,
discoveries, inventions, developments and improvements belonging to the Company
and confidential information obtained by or given to the Company about or
belonging to third parties.

 

20.         Miscellaneous.

 

(a)          This Subscription Agreement, together with the attached Exhibits
constitute the entire agreement between the Purchaser and the Company with
respect to the subject matter hereof and supersede all prior oral or written
agreements and understandings, if any, relating to the subject matter hereof. In
the event that any signature is delivered by facsimile transmission or by
electronic delivery of a data file containing an electronic facsimile of a
signature, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile were an original thereof. The terms and
provisions of this Subscription Agreement may be waived, or consent for the
departure therefrom granted, only by a written document executed by the party
entitled to the benefits of such terms or provisions.

 

(b)          This Agreement is intended to be read and construed in conjunction
with the Notes, the Investor Warrants, the Security Agreement and the Guaranty.
Accordingly, pursuant to the terms and conditions of this Agreement, the
Security Agreement and the Guaranty, it is hereby agreed that the execution by
the Purchaser of this Agreement, in the place set forth on the Omnibus Signature
Page below, shall constitute agreement to be bound by the terms and conditions
hereof and the terms and conditions of the Security Agreement and the Guaranty,
with the same effect as if each of such separate but related agreement were
separately signed by such Purchaser. “Guaranty” means the Guaranty,
substantially in the form of Exhibit F attached hereto, executed by each of the
Company’s subsidiaries (as defined below) in favor of each Purchaser, pursuant
to which each of them guarantees the obligations of the Company under the
Transaction Documents.

 

20

 

 

(c)          The representations and warranties of the Company and the Purchaser
made in this Subscription Agreement shall survive the execution and delivery
hereof and delivery of the Notes and Investor Warrants contained in the Units.

 

(d)          Each of the parties hereto shall pay its own fees and expenses
(including the fees of any attorneys, accountants, appraisers or others engaged
by such party) in connection with this Subscription Agreement and the
transactions contemplated hereby whether or not the transactions contemplated
hereby are consummated.

 

(e)          This Subscription Agreement may be executed in one or more
counterparts each of which may be executed by less than all of the parties and
shall be deemed an original, but all of which shall together constitute one and
the same instrument, enforceable against the parties actually executing such
counterparts. The exchange of copies of the Subscription Agreement and of
signature pages by facsimile transmission or in pdf format shall constitute
effective execution and delivery of this Subscription Agreement as to the
parties and may be used in lieu of the original Subscription Agreement for all
purposes. Signatures of the parties transmitted by facsimile or in pdf format
shall be deemed to be their original signatures for all purposes.

 

(f)          Each provision of this Subscription Agreement shall be considered
separable and, if for any reason any provision or provisions hereof are
determined to be invalid or contrary to applicable law, such invalidity or
illegality shall not impair the operation of or affect the remaining portions of
this Subscription Agreement.

 

(g)          Paragraph titles are for descriptive purposes only and shall not
control or alter the meaning of this Subscription Agreement as set forth in the
text.

 

[remainder of page intentionally left blank] 

 

21

 

 

To subscribe for Units in the private offering of Rackwise, Inc.:

 

1.Date and Fill in the number of Units being purchased and Complete and Sign the
Signature Page of the Subscription Agreement.

 

2.Complete and Sign the Anti-Money Laundering Information Form.

 

3.Initial the Accredited Investor Certification page attached to this letter.

 

4.Complete and Sign the Investor Profile.

 

5.Fax or email all forms and then send all signed original documents to:

 

Rackwise, Inc.

2365 Iron Point Road, Suite 190

Folsom, CA 95630

Email: dsanakidis@rackwise.com

 

6.If you are paying the Purchase Price by check, a check for the exact dollar
amount of the Purchase Price for the number of Units you are offering to
purchase should be made payable to the order of “Rackwise, Inc.” and should be
sent to Rackwise, Inc., at 2365 Iron Point Road, Suite 190, Folsom, CA 95630,
Attention: Jeff Winzeler, CFO.

 

7.If you are paying the Purchase Price by wire transfer, you should send a wire
transfer for the exact dollar amount of the Purchase Price of the number of PPO
Units you are offering to purchase according to the following instructions:

 

  BANK: Mechanics Bank     4354 Town Center Blvd.     El Dorado Hills, CA 95762
  ABA #: 121102036   Acct No.: 041790944   Acct Name: Rackwise, Inc.   Email:
dsanakidis@rackwise.com

  

22

 

 

RACKWISE, INC.

OMNIBUS SIGNATURE PAGE TO

SUBSCRIPTION AGREEMENT,

SECURITY AGREEMENT AND GUARANTY

 

Purchaser hereby elects to subscribe under the Subscription Agreement for a
total of __________ Units (NOTE: to be completed by Purchaser)
($____________________) at a price of $10,000 per Unit (NOTE: to be completed by
Purchaser) and executes the Subscription Agreement.

 

Date (NOTE: to be completed by Purchaser): __________________

 



 

 

If the Purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY:

            Print Name(s)   Social Security Number(s)             Signature(s)
of Purchaser(s)   Signature             Date   Address

 

If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY OR
TRUST:

            Name of Partnership, Corporation, Limited Liability Company or Trust
  Federal Taxpayer Identification Number       By:      

  Name:

  Title:

  State of Organization       Date   Address      

RACKWISE, INC.

a Nevada corporation

          By:         Authorized Officer    

 



 

  

 

 

 

ANTI MONEY LAUNDERING REQUIREMENTS

 

The USA PATRIOT Act

 

The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad. The Act imposes new anti-money laundering requirements
on brokerage firms and financial institutions. Since April 24, 2002 all
brokerage firms have been required to have new, comprehensive anti-money
laundering programs.

 

To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.

 

What is money laundering?

 

Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities. Money laundering
occurs in connection with a wide variety of crimes, including illegal arms
sales, drug trafficking, robbery, fraud, racketeering, and terrorism.

 

How big is the problem and why is it important?

 

The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets. According to the U.S. State
Department, one recent estimate puts the amount of worldwide money laundering
activity at $1 trillion a year.

 

What are we required to do to eliminate money laundering?

 

Under rules required by the USA PATRIOT Act, our anti-money laundering program
must designate a special compliance officer, set up employee training, conduct
independent audits, and establish policies and procedures to detect and report
suspicious transaction and ensure compliance with such laws. As part of our
required program, we may ask you to provide various identification documents or
other information. We will ask you for your name, address, date of birth and
other information that will allow us to identify you. We will ask to see a
non-expired valid issued government identification, such as your driver’s
license or other identifying documents. Until you provide the information or
documents we need, we may not be able to effect any transactions for you. 

 

 

 

 

[tpg25.jpg]

MEMBER: FINRA, SIPC

 

ANTI-MONEY LAUNDERING INFORMATION FORM

The following is required in accordance with the AML provision of the USA
PATRIOT ACT.

(Please fill out and return with requested documentation.)

 

INVESTOR NAME:           LEGAL ADDRESS:                 SSN# or TAX ID#     OF
INVESTOR:    

 

FOR INVESTORS WHO ARE INDIVIDUALS:

 

YEARLY INCOME:   AGE:    

 

NET WORTH (excluding value of primary residence):    

 

OCCUPATION:    

 

ADDRESS OF EMPLOYER:                       INVESTMENT OBJECTIVE(S):    

 

IDENTIFICATION & DOCUMENTATION AND SOURCE OF FUNDS:

 

1.Please submit a copy of non-expired identification for the authorized
signatory(ies) on the investment documents, showing name, date of birth, address
and signature. The address shown on the identification document MUST match the
Investor’s address shown on the Investor Signature Page.

 

Current Driver’s License or Valid Passport or Identity Card

(Circle one or more)

 

2.If the Investor is a corporation, limited liability company, trust or other
type of entity, please submit the following requisite documents: (i) Articles of
Incorporation, By-Laws, Certificate of Formation, Operating Agreement, Trust or
other similar documents for the type of entity; and (ii) Corporate Resolution or
power of attorney or other similar document granting authority to signatory(ies)
and designating that they are permitted to make the proposed investment.

 

3.Please advise where the funds were derived from to make the proposed
investment:

 

Investments Savings Proceeds of Sale Other ____________

(Circle one or more)

 

Signature:           Print Name:           Title (if applicable):          
Date:    

  



488 Madison Ave., 12th Fl., New York, NY 10022-5718

T 212.400.6990       F 212.400.6999

 

 

 

 

RACKWISE, INC. 

ACCREDITED INVESTOR CERTIFICATION

 

       

For Individual Investors Only

(all Individual Investors must INITIAL where appropriate):

          Initial   ______   I have a net worth (including homes, furnishings
and automobiles, but excluding for these purposes the value of my primary
residence) in excess of $1 million either individually or through aggregating my
individual holdings and those in which I have a joint, community property or
other similar shared ownership interest with my spouse. Initial   ______   I
have had an annual gross income for the past two years of at least $200,000 (or
$300,000 jointly with my spouse) and expect my income (or joint income, as
appropriate) to reach the same level in the current year. Initial   ______   I
am a director or executive officer of Rackwise, Inc.                  

For Non-Individual Investors

(all Non-Individual Investors must INITIAL where appropriate):

          Initial   ______   The investor certifies that it is a partnership,
corporation, limited liability company or business trust that is 100% owned by
persons who meet at least one of the criteria for Individual Investors set forth
above. Initial   ______   The investor certifies that it is a partnership,
corporation, limited liability company or business trust that has total assets
of at least $5 million and was not formed for the purpose of investing in the
Company. Initial   ______   The investor certifies that it is an employee
benefit plan whose investment decision is made by a plan fiduciary (as defined
in ERISA §3(21)) that is a bank, savings and loan association, insurance company
or registered investment adviser. Initial   ______   The investor certifies that
it is an employee benefit plan whose total assets exceed $5,000,000 as of the
date of this Agreement. Initial   ______   The undersigned certifies that it is
a self-directed employee benefit plan whose investment decisions are made solely
by persons who meet either of the criteria for Individual Investors. Initial  
______   The investor certifies that it is a U.S. bank, U.S. savings and loan
association or other similar U.S. institution acting in its individual or
fiduciary capacity. Initial   ______   The undersigned certifies that it is a
broker-dealer registered pursuant to §15 of the Securities Exchange Act of 1934.
Initial   ______   The investor certifies that it is an organization described
in §501(c)(3) of the Internal Revenue Code with total assets exceeding
$5,000,000 and not formed for the specific purpose of investing in the Company.
Initial   ______   The investor certifies that it is a trust with total assets
of at least $5,000,000, not formed for the specific purpose of investing in the
Company, and whose purchase is directed by a person with such knowledge and
experience in financial and business matters that he is capable of evaluating
the merits and risks of the prospective investment. Initial   ______   The
investor certifies that it is a plan established and maintained by a state or
its political subdivisions, or any agency or instrumentality thereof, for the
benefit of its employees, and which has total assets in excess of $5,000,000.
Initial   ______   The investor certifies that it is an insurance company as
defined in §2(13) of the Securities Act of 1933, as amended, or a registered
investment company.

  

 

 

 

       

For Non-U.S. Person Investors

(all Investors who are not a U.S. Person must INITIAL this section):

          Initial   ______   The investor is not a “U.S. Person” as defined in
Regulation S; and specifically the investor is not:

 

A.a natural person resident in the United States of America, including its
territories and possessions (“United States”);

 

B.a partnership or corporation organized or incorporated under the laws of the
United States;

 

C.an estate of which any executor or administrator is a U.S. Person;

 

D.a trust of which any trustee is a U.S. Person;

 

E.an agency or branch of a foreign entity located in the United States;

 

F.a non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. Person;

 

G.a discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; or

 

H.a partnership or corporation: (i) organized or incorporated under the laws of
any foreign jurisdiction; and (ii) formed by a U.S. Person principally for the
purpose of investing in securities not registered under the Securities Act,
unless it is organized or incorporated, and owned, by accredited investors (as
defined in Rule 501(a) under the Securities Act) who are not natural persons,
estates or trusts.

  

And, in addition:

 

I.the investor was not offered the securities in the United States;

 

J.at the time the buy-order for the securities was originated, the investor was
outside the United States; and

 

K.the investor is purchasing the securities for its own account and not on
behalf of any U.S. Person (as defined in Regulation S) and a sale of the
securities has not been pre-arranged with a purchaser in the United States.

  

 

 

 

RACKWISE, INC.

Investor Profile

 

(Must be completed by Investor)

 

Section A - Personal Investor Information

Investor Name(s):   Individual executing Profile or Trustee:   Social Security
Numbers / Federal I.D. Number:   Date of Birth:       Marital Status:     Joint
Party Date of Birth:       Investment Experience (Years):     Annual Income:    
  Liquid Net Worth:     Net Worth (excluding value of primary residence):   Tax
Bracket:     15% or below     25% - 27.5%     Over 27.5%     Home Street
Address:   Home City, State & Zip Code:   Home Phone:   Home Fax:   Home Email:
  Employer:   Employer Street Address:   Employer City, State & Zip Code:   Bus.
Phone:   Bus. Fax:   Bus. Email:   Type of Business:   (PLACEMENT AGENT) Account
Executive / Outside Broker/Dealer:   If you are a United States citizen, please
list the number and jurisdiction of issuance of any other government-issued
document evidencing residence and bearing a photograph or similar safeguard
(such as a driver’s license or passport), and provide a photocopy of each of the
documents you have listed.     If you are NOT a United States citizen, for each
jurisdiction of which you are a citizen or in which you work or reside, please
list (i) your passport number and country of issuance or (ii) alien
identification card number AND (iii) number and country of issuance of any other
government-issued document evidencing nationality or residence and bearing a
photograph or similar safeguard, and provide a photocopy of each of these
documents you have listed.  These photocopies must be certified by a lawyer as
to authenticity.       Section B – Certificate Delivery Instructions      
Please deliver certificate to the Employer Address listed in Section A.    
Please deliver certificate to the Home Address listed in Section A.     Please
deliver certificate to the following address:     Section C – Form of Payment –
Check or Wire Transfer       Wire funds or payment by check in accordance with
the “How to subscribe for Units” Page.     The funds for this investment are
rolled over, tax deferred from __________ within the allowed 60 day window.  
Please check if you are a FINRA member or affiliate of a FINRA member firm:
________

 

 

      Investor Signature   Date                                                
                         

  

 

 

 

EXHIBIT A

 

[See Exhibit 4.1] 

 

 

 

 

EXHIBIT B

 

[See Exhibit 4.2] 

 

 

 

 

EXHIBIT C 

 

PURCHASER ACKNOWLEDGMENTS

 

These Acknowledgements are being made in connection with the Subscription
Agreement, dated as of _________________ ___, 2013, by and among the Company and
the undersigned Purchaser (the “Agreement”). Capitalized terms used and not
defined herein have the respective meanings ascribed to them in the Agreement.

 

Without limiting the representations and warranties of the undersigned Purchaser
(“I” or “me”) contained in the Agreement, I hereby acknowledge:

 

•I have carefully studied the Agreement with my tax, accounting and legal
advisors and understand their provisions.

 

•I am an “accredited investor” under the Securities Act and have extensive
knowledge and experience in financial and business matters.

 

•I have adequate means of providing such my current financial needs and
foreseeable contingencies and have no need for liquidity of my investment in the
Units for an indefinite period of time.

 

•My investment in the Units is extremely risky. I can afford a complete loss of
my investment and have been advised not to invest if this is not the case.

 

  PURCHASER:       By:     Name of Purchaser:     Name of Signatory:     Title
of Signatory:  

  

 

 

 

EXHIBIT D

 

[provided separately]

 

 

 

 

EXHIBIT E

 

[See Exhibit 10.2]

 

 

 

 

EXHIBIT F

 

[See Exhibit 10.3]

 

 

 

